894 N.E.2d 567 (2008)
In the Matter of Mark R. SPENCER, Respondent.
No. 02S00-0609-DI-334.
Supreme Court of Indiana.
September 23, 2008.

PUBLISHED ORDER REVOKING PROBATION AND IMPOSING SUSPENSION
On March 23, 2007, the Court entered an order approving the parties' "Statement of Circumstances and Conditional Agreement for Discipline." which imposed a stayed six-month suspension from the practice of law conditioned on compliance during 12 months of probation with a monitoring agreement between Respondent and the Judges and Lawyers Assistance Program ("JLAP"). On April 8, 2008, the Commission filed a "Verified Motion To Revoke Probation And Agreement To Extend Probation." pursuant to Admission and Discipline Rule 23(17.2), asserting Respondent violated the conditions of probation by ingesting nitrous oxide. On May 27, 2008, the Court entered an order revoking Respondent's original probation and extending Respondent's probation for 24 months from March 23, 2008. On August 22, 2008. the Commission filed a "Verified Motion To Revoke Probation," reporting that Respondent has returned to using nitrous oxide. Respondent has filed no response.
Being duly advised, the Court GRANTS the motion, revokes Respondent's probation, and reinstates Respondent's suspension from the practice of law in this stale. Respondent shall be suspended for a period of six months, beginning November 3, 2008, without automatic reinstatement. Respondent shall not undertake any new legal matters between service of this order and the effective dale of the suspension, and Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed against Respondent.
The Court directs the Clerk to serve a copy of this Order upon Respondent and the Executive Secretary by personal service or by certified mail return receipt requested. The Court further directs the Clerk to forward a copy of this Order to the hearing officer if one has been appointed, to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d), and to Thomson West for publication in the bound volumes of this Court's decisions.
All Justice concur.